Citation Nr: 1316549	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  08-39 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for bunion deformity over the first metatarsophalangeal (MTP) joint of both feet.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a dental disability.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1976 and from July 1980 to August 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2008 and May 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The June 2008 rating decision denied service connection for sleep apnea, denied service connection for bunion deformity over the first MTP joint of both feet, and determined that new and material evidence had not been submitted to reopen a claim for service connection for bilateral hearing loss.  The May 2009 rating decision determined that new and material evidence had not been submitted to reopen a claim for service connection for a dental disability.

In March 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  From the date of the hearing, the record was held open for 30 days in order to allow for the submission of additional evidence for consideration.  Additional evidence was submitted in April 2013, accompanied by a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2012).

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present, there are no additional documents pertinent to this appeal in Virtual VA.

The issues of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss, and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a dental disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's sleep apnea is causally related to his military service.

2.  The Veteran's bunion deformity over the first MTP joint of both feet is causally related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).

2.  The criteria for service connection for bunion deformity over the first MTP joint of both feet have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the Board's favorable disposition to grant the claims for service connection for sleep apnea and for bunion deformity over the first MTP joint of both feet, the Board finds that no discussion of VCAA compliance is necessary at this time; any notice defect or duty to assist failure is harmless.

Pertinent Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1372.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, with respect to the claims.

Sleep Apnea

The Veteran's service treatment records document that in March 1997, the Veteran reported that his wife had noticed periods of time during sleep that he had stopped breathing for two to three minutes for two to three weeks; he also reported that he was a long-standing snorer and that he had noticed daytime sleepiness.  He was provisionally assessed with sleep apnea on that occasion in March 1997, as well as in April 1997 and July 1997.  Thereafter, a July 1997 in-service sleep study revealed hypopnea.

Nearly 10 years after his August 1998 service discharge, a January 2008 private sleep study revealed a diagnosis of obstructive sleep apnea for the Veteran.

At a July 2008 VA respiratory examination, the examiner noted that the Veteran had recently been diagnosed with sleep apnea and that he now wore a CPAP device.  In a September 2008 addendum, the July 2008 examiner noted the Veteran's in-service symptoms of extreme fatigue requiring nearly daily naps and extreme snoring, and that such had persisted to the present.  The examiner noted the assessment of obstructive sleep apnea, and opined that there was no evidence that this related to the Veteran's previous military service.

At his March 2013 hearing, the Veteran testified that the same symptoms of sleep apnea (including snoring, sleeplessness, and excessive tiredness) began in service and continued to the present day.

The Veteran is competent to describe his symptoms of sleep apnea without any specialized knowledge or training, and the Board accepts his statements as credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The competent medical evidence of record clearly documents that the Veteran has a current diagnosis of sleep apnea.  The Veteran's service treatment records clearly document his reports of relevant symptoms in service (including the stopping of breathing for periods during sleep, snoring, and daytime sleepiness in March 1997) as well as provisional assessments of sleep apnea in March 1997, April 1997, and July 1997.  Furthermore, a July 1997 in-service sleep study revealed hypopnea.  While the July 2008 VA examiner opined in a September 2008 addendum that there was no evidence that the Veteran's obstructive sleep apnea related to his previous military service, such opinion is based on an inaccurate factual premise, as demonstrated by the relevant evidence documented in the service treatment records as outlined above.  Therefore, the July 2008 VA examiner's September 2008 opinion is entitled to no probative weight.

Given the medical and lay evidence outlined above, and after resolving all doubt in the Veteran's favor, the Board concludes that the Veteran's sleep apnea is causally related to his military service, and service connection for sleep apnea is warranted.

Bunion Deformity over the First MTP Joint of Both Feet

The Veteran's service treatment records document the following relevant findings.  In July 1983, he complained of corns on his feet from improperly sized shoes.  In February 1987, he was assessed with a soft tissue injury of the right great toe.  In March 1994, he was assessed with calluses on the hallux (big toe) of both feet.  In July 1998, he was assessed with calluses on both feet.

Nearly 10 years after his August 1998 service discharge, at a March 2008 fee-basis VA foot examination by QTC Medical Services, the Veteran was diagnosed with bunion deformity over the first MTP joint of both feet, confirmed by accompanying x-rays in March 2008.  The examiner noted that this condition had existed since 1996 and was due to injury, as it occurred during the Veteran's service when he was required to wear chlorofram shoes which caused repetitive minor foot trauma.

At his March 2013 hearing, the Veteran testified with regard to his relevant foot complaints in service.

A March 2013 private podiatry treatment record noted the Veteran's report of callus formation on his feet linked to his previous military duties and shoe use with contact pressure.  The examining podiatrist noted hyperkeratosis over the medial first MTP head bilaterally with pain upon palpation.  The examining podiatrist opined that the Veteran's diagnosis of hyperkeratosis with underlying exostosis was secondary to chronic pressure on his bilateral feet with previous military duties implicated.

The Veteran is competent to describe his symptoms of bunion deformity over the first MTP joint of both feet without any specialized knowledge or training, and the Board accepts his statements as credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The competent medical evidence of record clearly documents that the Veteran has a current diagnosis of bunion deformity over the first MTP joint of both feet.  The Veteran's service treatment records clearly document his reports of relevant symptoms in service (including corns from improperly sized shoes in July 1983, soft tissue injury of the right great toe in February 1987, calluses on the hallux of both feet in March 1994, and calluses on both feet in July 1998).  Furthermore, in March 2008, the VA examiner noted that the Veteran's bunion deformity over the first MTP joint of both feet had existed since 1996 and was due to injury, as it occurred during the Veteran's service when he was required to wear chlorofram shoes which caused repetitive minor foot trauma.  Finally, in March 2013, a private podiatrist opined that the Veteran's diagnosis of hyperkeratosis with underlying exostosis was secondary to chronic pressure on his bilateral feet with previous military duties implicated.

Given the medical and lay evidence outlined above, and after resolving all doubt in the Veteran's favor, the Board concludes that the Veteran's bunion deformity over the first MTP joint of both feet is causally related to his military service, and service connection for bunion deformity over the first MTP joint of both feet is warranted.


ORDER

Entitlement to service connection for sleep apnea is granted.

Entitlement to service connection for bunion deformity over the first MTP joint of both feet is granted.



REMAND

In a November 2008 written statement, the Veteran expressed disagreement with the June 2008 rating decision regarding the issue of bilateral hearing loss.  In a June 2009 written statement, the Veteran expressed disagreement with the May 2009 rating decision regarding the issue of a dental disability.  The RO has not issued a statement of the case (SOC) addressing these issues, as required, and the Board must remand these matters for such action.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that it will have full jurisdiction in these matters only if the Veteran perfects his appeal by filing a timely substantive appeal after the SOC is issued.

Accordingly, the case is REMANDED for the following action:

Issue a SOC addressing the following issues: whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss; and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a dental disability.  The Veteran should be afforded the appropriate period of time to file a substantive appeal.  These issues are to only be returned to the Board if a timely substantive appeal is filed following issuance of the SOC.









The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


